Citation Nr: 1602552	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for dyshidrotic eczema of the feet and hands, and bullous tinea pedis of the feet for the period from December 5, 2006 to April 25, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for dyshidrotic eczema of the feet and hands, and bullous tinea pedis of the feet for the period beginning on April 26, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veteran Service


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Atlanta, Georgia that awarded service connection for dyshidrotic eczema of the hands, and bullous tinea pedis of the feet, and assigned noncompensable ratings, effective December 5, 2006.

In January 2015, the appellant testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.

By way of procedural background, in April 2009, within one year of the September 2008 rating decision, the Veteran expressed her disagreement with the initial ratings assigned, albeit on a Form 9.  An August 2009 rating decision continued the noncompensable ratings.  A May 2011 rating decision awarded a higher 10 percent rating for the Veteran's dyshidrotic eczema of the hands (then rated separately from the tinea pedis of the feet), effective April 26, 2011.  A May 2011 statement of the case (SOC) was issued.  The Veteran filed a June 2011 substantive appeal.  Therefore, while the Board acknowledges that the RO considered these matters to be increased rating claims, the Board finds these matters involve appeals of the initial ratings assigned, as noted in the prior Board remand.

In April 2015, the Board remanded the claims for further development.  These matters are now returned to the Board for further review.

Recently, an October 2015 rating decision, among other things, expanded the Veteran's service-connected dyshidrotic eczema to include not only the eczema of the hands, but also the feet, and combined the eczema and tinea pedis ratings for an overall 10 percent rating, effective April 26, 2011.  As the maximum benefit sought on appeal was not granted, these matters remain on appeal before the Board.

The Board notes that the appellant has not alleged entitlement to a total disability rating based on individual unemployability (TDIU), and the evidence of record does not otherwise raise the issue (the evidence shows she reported being in receipt of SSA disability income on account of her nonservice-connected back and knee).  Therefore, there is no implicit claim for entitlement to a TDIU in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the period from December 5, 2006 to April 25, 2011, the Veteran's dyshidrotic eczema of the feet and hands and tinea pedis are assigned noncompensable ratings (first separately, then together).  Effective from April 26, 2011, her eczema and tinea pedis are assigned a 10 percent rating under Diagnostic Code 7806 (rated together).  The Veteran seeks higher initial ratings.

In April 2015, the Board remanded the Veteran's claim so that, among other things, she could be afforded a new VA examination because the record indicated her symptoms may have worsened since the last VA examination.  Pursuant to the Board's remand directives, in June 2015, the Veteran was afforded a new VA examination.

Regrettably, however, after a detailed review of the medical evidence of record, it appears that further remand is required because certain treatment records remain outstanding.

Specifically, the Veteran submitted in support of her claim private treatment records from Eagles Landing Family Practice dated through June 2007, and two records from the Henry Medical Center dated in January 2009 and March 2009.  Subsequently, in June 2009, the Veteran submitted a Form 21-4142 authorization identifying records relating to her claim from Eagles Landing Family Practice dated from 2006 to present, and from Dr. D.B., a private dermatologist, also dated from 2006 to present.  No request for any records from Eagles Landing Family Practice dated since June 2007, or from Dr. D.B. for all records dated since 2006, was ever made by the RO.

In addition, the Board notes that the only VA treatment records in the claims file are VA dermatology records dated from October 2010 to May 2015.  The October 2010 record reflects the Veteran was first seen be VA dermatology in March 2010, which record is missing.  The Board notes there are virtually no treatment records in the claims file whatsoever for the period on appeal between June 2007 and October 2010 except for the two January 2009 and March 2009 Henry Medical records.  The Board adds that although the VA records in the claims file dated between 2010 and 2015 are the Veteran's VA dermatology records, it is entirely possible that she received treatment by other VA clinicians for her eczema or tinea pedis during the period on appeal.

Therefore, in light of the above, this matter should be remanded so that all of the Veteran's outstanding private treatment records from Eagles Landing Family Practice dated since June 2007, and private dermatology records from Dr. D.B. dated since 2006, may be associated with the claims file, as well as a complete set of all of the Veteran's VA treatment records dated from December 2006 to present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a complete set of all of the Veteran's VA treatment records dated from December 2006 to present (one complete set - and not just the dermatology records).

2.  Associate with the claims file all of the Veteran's outstanding private treatment records from Eagles Landing Family Practice dated since June 2007, and from her private dermatologist, Dr. D.B., dated since 2006.

3.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

